DETAILED ACTION
                                         Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/14/2022.
        Claims 1, 5, 8 and 15-19 have been amended.
   
        Claims 2-4, 6-7, 9-14 and 20 have been remained.
        Claims 1-20 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-20 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches a method, comprising forming a pair of dielectric structures abutting the body structure, so that a portion of the body structure is sandwiched between the pair of dielectric structures; removing at least the portion of the body structure, in combinations with the other limitations as cited in the independent claim 1.
        Claims 2-7 are directly or indirectly depend on the independent claim 1.

        None of the prior art teaches a method, comprising forming a pair of fin spacers abutting the body structure, so that a portion of the body structure is sandwiched between the pair of fin spacers; removing at least the portion of the body structure and the pair of fin spacers to define a source or drain recess, in combinations with the other limitations as cited in the independent claim 8.
         Claims 9-14 are directly or indirectly depend on the independent claim 8.

        None of the prior art teaches a method, comprising forming a pair of fin spacers 
abutting the fin structure, so that a portion of the fin structure is sandwiched between the pair of fin spacers and removing at least the portion of the fin structure and the pair of fin spacers to form a recess, in combinations with the other limitations as cited in the independent claim 15.
         Claims 16-20 are directly or indirectly depend on the independent claim 15.
                                                            Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUC T DANG/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/